
	

113 S367 IS: Medicare Access to Rehabilitation Services Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 367
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Cardin (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to repeal the Medicare outpatient rehabilitation therapy
		  caps.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Rehabilitation
			 Services Act of 2013.
		2.Outpatient therapy cap
			 repealSection 1833 of the
			 Social Security Act (42 U.S.C. 1395(l))
			 is amended by striking subsection (g).
		
